DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s response dated Oct. 30, 2020 in which claims 1-5, 8-12, 15-18, and 20 are amended. Thus, claims 1-20 are pending in the application. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Applicant has amended the limitation in the independent claim 1 as "wherein the transmitter computer system and the receiver computer system are not part of a blockchain network of computers that implement 
			Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to other independent Claims 8 and 15.
Claim 1 is directed to a method, thus it is one of the four statutory categories of invention (Step 1: YES).
	The claim 1 recites a series of steps, e.g., writing, by a balancing and control (B&C) computer system to a blockchain, a data file transfer confirmation in response to a transmitter computer system transmitting a data file to a receiver computer system in a peer to peer data transmission between the transmitter computer system and the receiver computer system and submitting the data file  B&C computer system, wherein the data file transfer confirmation comprises a transmitter computer system address, a receiver computer system address, and a first hash of the data file, wherein the transmitter computer system and the receiver computer system are not part of a blockchain network of computers that implement the blockchain; writing, by the B&C computer system to the blockchain, a data file transfer acknowledgement in response to the receiver computer system receiving the data file from the transmitter computer system and submitting the data file transfer acknowledgement to the B&C computer system,, wherein the data file transfer acknowledgement comprises the transmitter computer system address, the receiver computer system address, and a second hash of the data file; identifying, by the B&C computer system, the data file transfer confirmation and the data file transfer acknowledgement as being a related pair based at least in part on a combination of metadata included in both the data file transfer confirmation and the data file transfer acknowledgment; executing, by the B&C computer system, a smart contract to compare the first hash of the data file included in the data file transfer confirmation to the second hash of the data file included in the data file transfer acknowledgement to identify an out-of-balance file transfer event with respect to a transfer of the data file between the transmitter computer system and the receiver computer system; writing, by the B&C computer system to the blockchain, a notification of the out-of-balance file transfer event; reading, by a monitoring device and from the blockchain, the notification of the out-of-balance file transfer event. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered individually and collectively as an ordered combination, is a process that covers Certain methods of organizing human activity (commercial or legal interactions (business relations)).  The claim also recites a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract and a monitoring device which do not necessarily restrict the claim from reciting an abstract idea. Thus, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES). 
This judicial exception is not integrated into a practical application. The additional elements of a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract and a monitoring device result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract and a monitoring device to be generic computer elements (see Fig. 1, [0014-0015], [0026]).  A blockchain and a smart contract are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract and a monitoring device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract and a monitoring device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  Thus, claim 1 is not patent eligible (Step 2B: NO). 
Similar arguments can be extended to other independent claims 8 and 15 and hence the claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 2-7, 9-14 and 16-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 9 and 16, the steps “wherein the transmitter computer system address comprises a public key corresponding to a private key of an asymmetric cryptography key pair.” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 3, 10 and 17, the steps, “registering, by the B&C computer system to the blockchain, the transmitter computer system by assigning to the transmitter computer system the public key and the private key of the asymmetric cryptography key pair” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 4, 11 and 18, the steps, “wherein the transmitter computer system makes an application programing interface (API) call to write the data file transfer confirmation to the blockchain” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 5 and 12, the steps, “wherein the receiver computer system makes an API call to write the data file transfer acknowledgement to the blockchain” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claims 6, 13 and 19, the steps, “wherein the data file transfer confirmation further comprises a timestamp, a file name, and an application identifier (ID)” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claims 7, 14 and 20, the steps, “generating, by the monitoring device, a ticket in response to the out-of-balance file transfer event” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 

			Allowable Subject Matter
5. 	Claims 1-20 would be allowable, over prior art, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and under 35 U.S.C. 101, set forth in this Office action. If the rejection stated above under 35 U.S.C. 112(a) cannot be overcome, the Examiner reserves the right to reinstate the art rejection. 
The following is a statement of reasons for the indication of allowable subject matter over prior art:
The closest prior art of record, (Barinov, et al. US Pub. 2018/0025181 A1 in view of Grey, et al. US Pub 2016/0300223 A1 in view of Wright, et al. US Pub 2019/0057362 A1 in view of Struttmann, et. al., US Patent 10,075,298 B2), fail to teach the steps of "writing, by a balancing and control (B&C) computer system to a blockchain, a data file transfer confirmation in response to a transmitter computer system transmitting a data file to a receiver computer system in a peer to peer data transmission between the transmitter computer system and the receiver computer system and submitting the data file transfer confirmation to the B&C computer system, wherein the data file transfer confirmation comprises a transmitter computer system address, a receiver computer system address, and a first hash of the data file, wherein the transmitter computer system and the receiver computer system are not part of a blockchain network of computers that implement the blockchain ". For these reasons, independent claims 1, 8 and 15 are deemed allowable over prior art. Dependent claims 2-7, 9-14 and 16-20 are allowable over prior art by virtue of dependency on an allowable claim.	

   				Response to Arguments 

6.	Applicant's arguments filed dated Oct. 30, 2020 have been fully considered but they are not persuasive due to the following reasons:
7.	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (page 11-13), Applicant further states that, “the above-recited elements are inventive as they improve processing of data file transfers. As such, Applicant respectfully submits that the claims embody an inventive concept.”
	One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
	According to the Berkheimer memo,
	In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The claim simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The additional elements in the claims are a B&C computer system, a blockchain, a transmitter computer system, a receiver computer system, a smart contract and a monitoring device. As per the rejection above, the specification describes the additional elements of a B&C computer system, a transmitter computer system, a receiver computer system and a monitoring device to be generic computer elements (see Fig. 1, [0014-0015], [0026]).  A blockchain and a smart contract are broadly interpreted to correspond to generic software elements suitably programmed to do the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea.  Thus, Applicant’s arguments are not persuasive.
8. 	With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2B, Applicant argues that (pages 11-13), “the present claims are eligible for similar reasons as the sample eligible claims provided in Example 35 of the Subject Matter Eligibility Examples published by the Patent Office.”
	The Examiner does not see the parallel between the instant application and claim 2 of Example 35. The steps of (a) “writing, by a balancing and control (B&C) computer system to a blockchain, a data file transfer confirmation in response to a transmitter computer system transmitting a data file to a receiver computer system in a peer to peer data transmission between the transmitter computer system and the receiver computer system and submitting the data file transfer confirmation to the B&C computer system, wherein the data file transfer confirmation comprises a transmitter computer system address, a receiver computer system address, and a first hash of the data file, wherein the transmitter computer system and the receiver computer system are not part of a blockchain network of computers that implement the blockchain; (b) writing, by the B&C computer system to the blockchain, a data file transfer acknowledgement in response to the receiver computer system receiving the data file from the transmitter computer system and submitting the data file transfer acknowledgement to the B&C computer system, wherein the data file transfer acknowledgement comprises the transmitter computer system address, the receiver computer system address, and a second hash of the data file; (c) executing, by the B&C computer system, a smart contract to compare the first hash of the data file included in the data file transfer confirmation to the second hash of the data file included in the data file transfer acknowledgment to identify an out-of-balance file transfer event with respect to a transfer of the data file between the transmitter computer system and the receiver computer system; (d) writing, by the B&C computer system to the blockchain, a notification of the out-of-balance file transfer event; and reading, by a monitoring device and from the blockchain, the notification of the out-of-balance file transfer event” in Applicant’s claim are not, in any way, similar to the steps of “obtaining customer‐specific information from a bank card”, “comparing, by a processor, the obtained customer‐specific information with customer information from the financial institution to verify the customer’s identity, by generating a random code and transmitting it to a mobile communication device that is registered to the customer associated with the bank card”, “reading, by the automated teller machine, an image from the customer’s mobile communication device that is generated in response to receipt of the random code, wherein the image includes encrypted code data”, “decrypting the code data from the read image”, and “analyzing the decrypted code data from the read image and the generated code to determine if the decrypted code data from the read image matches the generated code data”, and “determining whether the transaction should proceed when a match from the analysis verifies the authenticity of the customer’s identity” in claim 2 of Example 35. The recited steps, in the Applicant’s claims, may, at best, be considered a business solution, using computers in their ordinary capacity, to a problem rooted in abstract idea. Moreover, processing data file transfer on blockchain is not in any way similar to verifying customer’s identity by an ATM. The additional elements in the instant claim do not represent significantly more (i.e., provide an inventive concept) unlike the claim 2 of Example 35. Therefore, the Applicants’ arguments are not persuasive.
For these reasons and those stated in the rejection above, the rejection of pending claims under 35 U.S.C. 101 is hereby maintained by the Examiner. 
9. 	The Applicant’s arguments about rejections under 35 USC 103 have been considered but are moot in view of the indication of allowable subject matter (over prior art).
			
				Prior Art made of Record
10.	The following prior art made of record and not relied upon is considered pertinent : 
       Feeney, et. al. (U.S. 2017/0324711-A1) discloses a system and method for confirming and transferring information from one party to another via block chain escort.
      Sharp, (U.S. 2016/0012465 A1) discloses a system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits.

						Conclusion
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /B.D.S./Examiner, Art Unit 3693   
                                                                                                                                                                                               Jan. 23, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
January 24, 2021